UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-30351 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 75-2263732 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Pkwy N., Suite 100 Houston, Texas (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 517-5000 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.þYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Noþ At May 10, 2012, there were 204,073,732 shares outstanding of Common Stock, par value $0.001 per share. IMPORTANT INFORMATION REGARDING THIS FORM 10-Q Unless otherwise indicated, references to “we,” “us,” and “our” in this Quarterly Report on Form 10-Q refer collectively to Deep Down, Inc., a Nevada corporation (“Deep Down”), and its wholly-owned subsidiaries. Deep Down is the parent company to the following wholly-owned subsidiaries: Deep Down, Inc., a Delaware corporation (“Deep Down Delaware”); Mako Technologies, LLC, a Nevada limited liability company (“Mako”), since its acquisition effective December 1, 2007; Flotation Technologies, Inc., a Maine corporation (“Flotation”), since its acquisition effective May 1, 2008; and Deep Down International Holdings, LLC, a Nevada limited liability company (“DDIH”), since its formation in February 2009. Effective December 31, 2010, we engaged in a transaction in which all of the operating assets and substantially all of the liabilities of Flotation were contributed, along with other contributions we made, to a joint venture entity named Cuming Flotation Technologies, LLC (“CFT”), in return for a 20 percent common unit ownership interest in CFT. For a more detailed explanation of this transaction, refer to our Annual Report on Form 10-K for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission(“SEC” or the “Commission”) on April 15, 2011 and to our Current Report on Form 8-K, filed with the SEC on October 14, 2011.This transaction impacts the presentation of our financial condition and results of operations because it means that the operations of Flotation are no longer included in such presentation for periods beginning January 1, 2011, except on the basis of our 20 percent common unit ownership interest in CFT.However, the operations of Flotation will continue to be fully included in our presentation of historical information for periods ended December 31, 2010 and prior (since the acquisition of Flotation in 2008). Our current operations include Deep Down Delaware and Mako.In addition to our strategy of continuing to grow and strengthen our operations, including by expanding our services and products in accordance with our customers’ demands, we intend to continue to seek strategic acquisitions of complementary service providers, product manufacturers and technologies that are focused primarily on supporting deepwater and ultra-deepwater offshore exploration, development and production of oil and gas reserves and other maritime operations. Readers should consider the following information as they review this Quarterly Report on Form 10-Q: Forward-Looking Statements The statements contained or incorporated by reference in this Quarterly Report on Form 10-Q that are not historical facts are “forward-looking statements” (as such term is defined in the Private Securities Litigation Reform Act of 1995), within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).All statements other than statements of historical fact are, or may be deemed to be, forward-looking statements.Forward-looking statements include any statement that may project, indicate or imply future results, events, performance or achievements.The forward-looking statements contained herein are based on current expectations that involve a number of risks and uncertainties. These statements can be identified by the use of forward-looking terminology such as “believes,” “expect,” “may,” “will,” “should,” “intend,” “plan,” “could,” “estimate” or “anticipate” or the negative thereof or other variations thereon or comparable terminology, or by discussions of strategy that involve risks and uncertainties. Given the risks and uncertainties relating to forward-looking statements, investors should not place undue reliance on such statements.Forward-looking statements included in this Quarterly Report on Form 10-Q speak only as of the date of this Report and are not guarantees of future performance.Although we believe that the expectations reflected in the forward-looking statements are reasonable, such expectations may prove to be incorrect.All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by these cautionary statements. Document Summaries Descriptions of documents and agreements contained in this Quarterly Report on Form 10-Q are provided in summary form only, and such summaries are qualified in their entirety by reference to the actual documents and agreements filed as exhibits to our Annual Report on Form 10-K for the year ended December 31, 2011, other periodic and current reports we file with the SEC or this Quarterly Report on Form 10-Q. Access to Filings Access to our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments thereto, filed with or furnished to the SEC pursuant to Section 13(a) of the Exchange Act, as well as reports filed electronically pursuant to Section 16(a) of the Exchange Act, may be obtained through our website (http://www.deepdowncorp.com) as soon as reasonably practicable after we have electronically filed or furnished such material with the SEC.The contents of our website are not, and shall not be deemed to be, incorporated into this Report. ii TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page No. Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheetsat March 31, 2012 and December 31, 2011 1 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4. Controls and Procedures 14 PART II. OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 5. Other Information 15 Item 6. Exhibits 16 Signatures 17 Exhibit Index 18 iii PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DEEP DOWN, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except par value amounts) ASSETS Current assets: March 31, 2012 December 31, 2011 Cash and cash equivalents $ $ Accounts receivable, net of allowance of $48 and $27, respectively Inventory Costs and estimated earnings in excess of billings on uncompleted contracts 84 Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Investment in joint venture Intangibles, net Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Billings in excess of costs and estimated earnings on uncompleted contracts Deferred revenues 58 Current portion of long-term debt Total current liabilities Long-term debt, net Total liabilities Commitments and contingencies (Note 10) Stockholders' equity: Preferred stock, $0.001 par value, 10,000 shares authorized,0 shares issued and outstanding, respectively - - Common stock, $0.001 par value, 490,000 shares authorized, 204,074 and 204,874 shares, respectively, issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 1 DEEP DOWN, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, (In thousands, except per share amounts) Revenues $ $ Cost of sales: Cost of sales Depreciation expense Total cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Operating loss ) ) Other income (expense): Interest expense, net ) ) Equity in net loss of joint venture ) ) Other, net 47 10 Total other expense ) ) Loss before income taxes ) ) Income tax expense (4 ) ) Net loss $ ) $ ) Net loss per share, basic and diluted $ ) $ ) Weighted-average common shares outstanding, basic and diluted The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 2 DEEP DOWN, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Equity in net loss of joint venture Share-based compensation Forgiveness of debt ) - Bad debt expense 45 - Depreciation and amortization Gain on disposal of property, plant and equipment ) ) Changes in assets and liabilities: Accounts receivable Inventory - 53 Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses and other current assets 88 (8
